DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.
Claims 1-6 and 10-19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani (US 20040211057 A1) in view of Kim (US 20180059728 A1) and Kim (US 20060077691 A1).
Regarding claim 1, Totani discloses a material-removing heater device (heating tool 12, Fig. 1) comprising: 
a first terminal portion defining a first electrode (18, Fig. 1B); 
a second terminal portion defining a second electrode (17); and 
a heating portion which connects the first terminal portion to the second terminal portion (14), the heating portion heatable by a flow of electrical current from the first terminal portion to the second terminal portion (electrodes 17 and 18 supply electric power to the heater head 14, par. 39) to remove a portion of material 
wherein the heating portion defines a lower end surface of the material-removing heater device at which the material-removing heater device contacts the material of the display device (heater head 14 presses into the surface of the flexible circuit board, par. 3).
Totani does not disclose that the flexible circuit board is part of a display device.
Kim (2018) discloses a display device mounted on a flexible substrate which has a flexible printed circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani to incorporate the teachings of Kim (2018). One of ordinary skill in the art would have known that flexible circuit boards can be part of a display device.
Totani in view of Kim (2018) does not disclose the heating portion disposes the lower end surface to have a concave shape, and 
the heating portion which is heated deforms the lower end surface from the concave shape to have a planar shape.
However, it is well known that a surface can deform due to heat. If the heating block’s surface was deforming from heat, it can affect the desired shape that it is supposed to imprint (Fig. 8 shows the cross-sectional shape of the melted portion), and one of ordinary skill in the art would be motivated to find a method of compensating that deformation.  
Since surfaces can deform due to heat, one way of compensating for that deformation is by allowing the material to be initially deformed in the opposite direction. For example, Kim (2006) discloses a surface (111) which is allowed to sag a desired amount in order to compensate for an anticipated deformation due to heat in the opposite direction (par. 46, Kim).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the heating portion to have a concave shape in order to compensate for the deformation due to heat.
Regarding claim 2, Totani in view of Kim (2018) and Kim (2006) discloses the material-removing heater device of claim 1, wherein the heating portion has a thickness less than a thickness of each of the first terminal portion and the second terminal portion (bottom surface of 14 is thinner than the electrodes 17 and 18, Fig. 1B).
Regarding claim 3, Totani in view of Kim (2018) and Kim (2006) the material-removing heater device of claim 2, wherein the heating portion comprises a first inner surface and a second inner surface which face each other (14 has two inner surfaces that face each other, Fig. 7), the first terminal portion comprises an inner surface which faces an inner surface of the second terminal portion (electrodes 17 and 18 both have inner surfaces which face each other)
Totani in view of Kim (2018) and Kim (2006) does not disclose the first inner surface of the heating portion and the inner surface of the first terminal portion are coplanar with each other, and the second inner surface of the heating portion and the inner surface of the second terminal portion are coplanar with each other 
Totani discloses that both ends of the heater head 14 are connected to electrodes 17 and 18. Since the either ends of the heater head 14 connects to the electrodes, the ends of the heater head can also be considered to be part of the terminal portion, since functionally, the ends act as electrodes. The broadest reasonable interpretation of “electrode” include components which may not be a singular continuous piece but are electrically connected and effectively function as the positive and negative electrodes.

    PNG
    media_image1.png
    275
    443
    media_image1.png
    Greyscale

Regarding claim 4, Totani in view of Kim (2018) and Kim (2006) discloses the material-removing heater device of claim 3, wherein the first terminal portion, the second terminal portion and the heating portion together define a first heat dissipation groove of the material-removing heater device at which the first inner surface and the second inner surface of the heating portion face each other (there is a groove between the inner surfaces of the heater head’s ends and the bottom surface of 14, see annotated drawing above).
Regarding claim 10, Totani in view of Kim (2018) and Kim (2006) discloses the material-removing heater device of claim 1, wherein the heating portion which is heated to a temperature of about 300 0C or more and about 600 0C or less (heater head operates between 450 C and 600 C) deforms the lower end surface from the concave shape to have the planar shape (one of ordinary skill in the art would have been motivated to design the shape of the initial deformation to reach planar shape based on the operating temperature of the heater head).
Regarding claim 11, Totani in view of Kim (2018) and Kim (2006) discloses the material-removing heater device of claim 10, wherein the heating portion which is heated generates heat having a temperature higher than a temperature at which the material of the display device is melted (thermoplastic resin melts at 335 C and operating temperature of the heater head is between 450 C and 600 C, par. 53).
Regarding claim 12, Totani in view of Kim (2018) and Kim (2006) discloses the material-removing heater device of claim 1, wherein the heating portion extends from both the first terminal portion and the second terminal portion along a first direction, a second direction crossing the first direction is defined between ends of the material- removing heater device, and the heating portion which is heated defines a maximum deformation distance between the concave shape and the planar shape along the first direction and at a central portion of the material-removing heater device along the second direction (the combined prior art discloses the same structure as applicant’s device, therefore, the maximum deformation of the concave shape occurring at the central portion of the heater head would be the same).
Regarding claim 13, Totani in view of Kim (2018) and Kim (2006) does not disclose the material-removing heater device of claim 1, wherein the heating portion extends from both the first terminal portion and the second terminal portion along a first direction, a second direction crossing the first direction is defined between ends of the material- removing heater device, and along the second direction, a length of the lower end surface of the heating portion which has the concave shape is less than a length of each of the first terminal portion and the second terminal portion 
However, it would have been obvious since one of ordinary skill in the art would be able to choose the length of a heater head based on design specification, MPEP 2144.04.IV.A.
Regarding claim 14, Totani in view of Kim (2018) and Kim (2006) does not disclose the material-removing heater device of claim 13, wherein along the second direction, a length of the lower end surface of the heating portion which has the planar shape is equal to the length of each of the first terminal portion and the second terminal portion.
However, it would have been obvious since one of ordinary skill in the art would be able to choose the length of a heater head based on design specification, MPEP 2144.04.IV.A.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Kim (2018) and Kim (2006) as applied to claim 1 above, and further in view of Colbert (US 20070035937 A1). 
Regarding claim 5, Totani in view of Kim (2018) and Kim (2006) does not disclose the material-removing heater device of claim 1, wherein a terminal portion among the first terminal portion and the second terminal portion defines a second heat dissipation groove recessed from an outer surface of the terminal portion and open to outside the material-removing heater device, a first direction is defined from the heating portion to the terminal portion, and a maximum dimension of the second heat dissipation groove is extended along the first direction.
Totani disclose cooling the heater head along its longitudinal length by supplying cool air (39, par. 58, Fig. 1A-C).
And it is well understood that increasing the surface area of an object will improve heat dissipation. For example, Colbert discloses the benefit of using fins to increase the surface area of a heat sink to enhance heat dissipation when air flows through it  (par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani in view of Kim (2018) and Kim (2006) to incorporate the teachings of Colbert and increase the surface area of the terminals by including grooves on the surface. Doing so would have the benefit of improving heat dissipation.
Regarding claim 6, Totani in view of Kim (2018), Kim (2006), and Colbert does not disclose the material-removing heater device of claim 5, wherein a second direction crossing the first direction is defined between ends of the material- removing heater device, and the second heat dissipation groove is provided in plural comprising a plurality of second heat dissipation grooves arranged spaced apart from each other along the second direction 
And it is well understood that increasing the surface area of an object will improve heat dissipation. For example, Colbert discloses a heat sink 224 which has a plurality of spaced apart fins for improved heat dissipation (par. 35, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani in view of Kim (2018), Kim (2006), and Colbert to incorporate the teachings of Colbert. Including a plurality of grooves will increase the heat dissipation.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Kim (2018) and Kim (2006) as applied to claim 1 above, and further in view of Schmitz (US 20140326707 A1). 
Regarding claim 15, Totani in view of Kim (2018) and Kim (2006) does not disclose the material-removing heater device of claim 1, wherein a material of the heating portion comprises Invar.
Schmitz discloses using Invar for components in a probe tip heater assembly in order to reduce the effects of thermal expansion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Totani in view of Kim (2018) and Kim (2006) to incorporate the teachings of Schmitz, and select a material, such as, Invar in order to reduce thermal expansion.
Regarding claim 16, Totani in view of Kim (2018), Kim (2006), and Schmitz does not disclose the material-removing heater device of claim 15, wherein the lower end surface of the heating portion has the concave shape at a temperature of about 25 C, and has the planar shape at a temperature of about 450 C 
However, Totani discloses that the operating temperature of the heater head is between 400 C and 600 C. It would have been obvious to one ordinary skill in the art to cause the heating portion to deform into a planar shape at the operating temperatures. The result would be an initially deformed/concave shape at the non-operational temperature. 
Regarding claim 17, Totani in view of Kim (2018), Kim (2006), and Schmitz discloses the material-removing heater device of claim 15, wherein the heating portion has a coefficient of thermal expansion of about 1.3 ppm/C at a temperature is about 93 0C, about 4.18 ppm/C at a temperature is about 260 0C, and about 7.6 ppm/C at a temperature is about 371 0C (the combined prior art discloses using Invar and the coefficient of thermal expansion is an inherent material property, therefore, the combined prior art discloses the coefficient of thermal expansion disclosed above).
Regarding claim 18, Totani in view of Kim (2018), Kim (2006), and Schmitz discloses the material-removing heater device of claim 15, wherein the heating portion has an electrical resistivity in a range from about 0.000070 /cm to about 0.00010 Q/cm (the combined prior art discloses using Invar and resistivity is an inherent material property, therefore, the combined prior art discloses the resistivity disclosed above).
Regarding claim 19, Totani in view of Kim (2018), Kim (2006), and Schmitz discloses the material-removing heater device of claim 15, wherein the heating portion has a conductivity in a range from about 9.9 W/mK to about 10.5 W/mK (the combined prior art discloses using Invar and thermal conductivity is an inherent material property, therefore, the combined prior art discloses the thermal conductivity disclosed above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761